DETAILED ACTION 
The present application, filed on 3/9/2020 is being examined under the AIA  first inventor to file provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered. 

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1-3, 6, 10, 21, 25-27 are amended 
b.  Claims 14-20 are cancelled 


Overall, Claims 1-13, 21-27 are pending and have been considered below.   


Miscellaneous 
Pursuant to MPEP § 707.02, the instant application is treated as "special," for this is the fifth Office Action. The SPE of the AU is fully appraised with the instant Office Action. 


Claim Objections 
Claims 1, 21, 25 have been amended to recite “determining a predicted trajectory based a group of locations associated with the first communication device.” The claims should read “determining a predicted trajectory based on a group of locations associated with the first communication device.” Appropriate correction is requested. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 21-27 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 21 and Claim 25 and the therefrom dependent claims are directed respectively to a system, to computer executable instructions stored on a non-transitory storage medium and to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 21, 25) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating a synthesized environment; providing the synthesized environment to the first communication device. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“by a processing system including a processor and from the first communication device,”). That is, the drafted process is comparable to business relationships process, i.e. a process aimed at providing, to user mobile devices, content in form of a synthesized environment. If a claim limitation, under its broadest reasonable interpretation, covers business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: identifying a first communication device and a first sensor; obtaining, from the first communication device, a first output; obtaining, from the first sensor, a second output; identifying a second object; determining a predicted trajectory of the first communication device; determining a predicted field of view associated with the first communication device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the first communication device; the first sensor; the first perspective; the first output; the second perspective; the second output; the synthesized environment; the first object; the second object; the first portion of the synthesized environment; the second potion of the synthesized environment; the first resolution; the second resolution. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application.  

(C) Finally, recited computing elements, i.e. a processing system; a memory are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: identifying a first communication device and a first sensor; obtaining, from the first communication device, a first output; obtaining, from the first sensor, a second output; identifying a second object; determining a predicted trajectory of the first communication device; determining a predicted field of view associated with the first communication device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the first communication device; the first sensor; the first perspective; the first output; the second perspective; the second output; the synthesized environment; the first object; the second object; the first portion of the synthesized environment; the second potion of the synthesized environment; the first resolution; the second resolution. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a processing system; a memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying the second object. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: modifying the synthesized environment in accordance with the prediction; providing the modified version of the synthesized environment. These limitations have been already identified at Step 2A Prong Two as forming the abstract idea.
Dependent Claim 6 (which is repeated in Claim 22) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying a user of the first communication device; obtaining a first preference associated with the user; obtaining a first configuration parameter; obtaining a second configuration parameter; processing of the first configuration parameter and the second configuration parameter. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 (which is repeated in Claim 23) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying a second communication device and a user; obtaining a third output; obtaining a preference associated with the user; obtaining a configuration parameter; processing of the third output and the configuration parameter. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 8 (which is repeated in Claim 24) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: providing the synthesized environment, the modified version of the synthesized environment, or the combination thereof, to the second communication device. This step has been already determined at Step 2A prong Two as being part of the identified abstract idea
Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying a second sensor; obtaining a configuration parameter; processing of the configuration parameter. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claims 11-13 are not directed to any additional abstract ideas, but are directed to additional claim elements such as to: obtaining a configuration parameter; processing of the configuration parameter. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 26 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: identifying a user of the first communication device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 4, dependent claim 5 (which is repeated in claim 27) and dependent claim 10 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the prediction; the first sensor. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig4, fig6 and [0073]-[0092] and [0101]-[0115], including among others: processing unit; system memory; interface; video adaptor; input device interface; network adaptor; keyboard mouse; transceiver, orientation sensor; location receiver; controller; motion sensor; power supply; keypad; display; a/v system; image sensor. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-13, 21-27 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Claims 10-11 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to subject matter that cannot be patented, i.e., a human being. 
	Regarding Claim 10 – The claims recite “wherein the first portion of the physical environment of the user comprises a portion of the user; wherein the second portion of the physical environment of the user comprises a remainder of the user.” Based on the application specification, the “user” is a human being. Examiner cannot comprehend how a physical environment (or part of a physical environment) can comprise “a portion of the user” or “a remainder of the user” (a human being cannot be divided/split/separated into a “portion” and a “remainder.”)  

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 112(a)
Written Description (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the relevant portion of 35 U.S.C. §132(a):
No amendment shall introduce new matter into the disclosure of the invention.

Claims 1-13, 21-27 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 1, 21, 25 have been amended by Applicant to include the limitation “wherein first communication device presents the first portion of the synthesized environment at the first resolution and presents the second portion of the synthesized environment at the second resolution to preserve the computing resources of the first communication device.”  The limitation has no support in the specification, drawings or initial set of claims. The specification discloses at [0036] different presentation resolution and at [0046] portions of the synthesized environment. However, the specification does not disclose portions of the synthesized environment (reads on one image) at different resolutions, as recited by the claims. 

The specification discloses at [0036] different presentation resolution and at [0046] portions of the synthesized environment. However, the specification does not disclose portions of the synthesized environment at different resolutions, as recited by the claims.

Claims 1, 21, 25 have been amended by Applicant to include the limitation “generating, in real time, a synthesized environment based on a processing of the first output, the second output and the predicted field of view.”  The limitation has no support in the specification, drawings or initial set of claims. The specification discloses at [0031] a combination of multiple outputs, which reads on “first output” and “second output.” However, the specification does not disclose “the first output, the second output and the predicted field of view,” as recited by the claims. 

Claims 1, 21, 25 have been amended by Applicant to include the limitation “wherein first communication device presents the first portion of the synthesized environment at the first resolution and presents the second portion of the synthesized environment at the second resolution ….”  The limitation has no support in the specification, drawings or initial set of claims. The specification discloses at [0036] different presentation resolution and at [0046] portions of the synthesized environment. However, the specification does not disclose portions of the synthesized environment (reads on one image) at different resolutions, as recited by the claims. 

Claims 1, 21, 25 have been amended by Applicant to include the limitation “generating, in real time, a synthesized environment based on a processing of the first output, the second output and the predicted field of view.”  The limitation has no support in the specification, drawings or initial set of claims. The specification discloses at [0031] a combination of multiple outputs, which reads on “first output” and “second output.” However, the specification does not disclose “the first output, the second output and the predicted field of view,” as recited by the claims. 

The references are provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency. 


Claims 2-5 are rejected under 35 U.S.C. 112(a), for failing to comply with the written description requirement. MPEP 2163.06 stipulates – If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) – written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim 2 has been amended by Applicant to include the limitation “identifying the second object according to the second output and the predicted trajectory of the first communication device.”  The limitation has no support in the specification, drawings or initial set of claims. The specification discloses at [0056] “… providing location and trajectory information …” The specification does not disclose “identifying the second object according to the second output and the predicted trajectory of the first communication device.” 

The references are provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 112(a)
Written Description (Possession)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 21-27 are rejected under 35 USC 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 21, 25 are rejected for reciting the subject matter “determining a predicted field of view associated with the first communication device based on the predicted trajectory” which is not adequately described in the specification, in the drawings or in the original set of claims to satisfy the requirements as described in MPEP 2163.05 V: “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved …” Further "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement).”
In the instant situation, the application specification attempts to describe the term “predicted trajectory” at [0034] – “… may include information or a specification regarding a predicted trajectory of a user or device …” However, (a) no further information, like calculation method or algorithm is provided; i.e. HOW the function is performed and (b) no disclosure that the determination is made “based on the predicted trajectory” is provided either. While the specification partially discloses function elements, it discloses neither the entire function (i.e. all elements of the function), nor the necessary structure, nor the necessary algorithm to perform the function, i.e. HOW the determination is performed.    
The question is, given the disclosure, would a POSITA conclude that the inventor was in possession of the term “determining a predicted field of view associated with the first communication device based on the predicted trajectory” in order to cause a system to perform the functions? The answer is clearly “no.” It looks as if the invention recites terms that have neither complete structure nor algorithm. 
Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For examination purpose, Examiner will interpret “determining a predicted field of view associated with the first communication device based on the predicted trajectory” as any type of calculation, which is what the prior art of record discloses. 

The reference is provided for the purpose of compact prosecution. The remainder of the claims are rejected by virtue of dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-10, 13, 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain (US 10,157,504), in view of Hou et al (US 2013/0223758), in further view of Kamhi et al (US 2017/0329329), in further view of Chen et al (US 2015/0106312).  
Regarding Claims 1, 21, 25 – Jain first embodiment discloses: A system, comprising: …; a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
	identifying a first communication device and the … sensor external to the first communication device; {see at least fig2, rc190 (49)/[11:32-36] mobile device with camera; (13)/[2:51-60} image sensor of a second mobile device (reads on sensor external to the first communication device)} 
	wherein the first communication device comprises a cross reality (XR) device, {see at least fig1, rc190, (26)/[6:48-67] may include at least one of a laptop, a tablet, a smart phone, a gaming device, a wearable computing device, or other type of computing device; fig2, rc206, (46)/[11:17-31] i/o area, touch-sensitive area buttons, microphones (reads on an XR device, as defined by the application specification at [0026]}   
	receiving, from the first communication device, a first output in accordance with the identifying of the first communication device; {see at least fig4, rc406, (58)/[12:50-13:2], receive virtual image/objects, image; fig5, rc506 (69)/[15:43-16:5], virtual image}  
	wherein the first output comprises a first perspective of a physical environment of a user of the first communication device, … {see at least fig8, rc804a (85)-(86)/[18:52-19:22] first image (reads on first perspective)} 
	receiving, from the … sensor, a second output in accordance with the identifying of the … sensor; {see at least fig4, rc404, (57)/[12:30-50], image depicting real scene; fig5, rc504, (63)/[15:43-16:5], real scene}  
	wherein the second output comprises a second perspective of a physical environment of a user of the first communication device, … {see at least fig8, rc804a (85)-(86)/[18:52-19:22] second image (reads on second perspective)} 
	generating, in real time {see at least (66)/[15:28-42] in real time}, a synthesized environment based on a processing of the first output, the second output and the predicted field of view, {see at least fig4, rc408, (59)/[13:3-24], generate augmented reality image (reads on synthesized image); fig5, rc504, rc506, rc508, (61)/[13:64-14:31], (67)/[15:43-16:5], (70)/[16:6-20], first image (reads on first output), second image (reads on second output), generate augmented reality image; fig7, rc712, (81)/[18:10-47] determine location of the mobile device (reads on field of view of the camera)}  
	wherein the first object is a virtual object and the second object is a physical object, … {see at least (57)/[12:30-50], (58)/[12:50-13:2], (63)/[13:64-14:21], (69)/[15:43-16:5] real scene (reads on physical object), virtual image}  
	determining a predicted field of view associated with the first communication device based on the predicted trajectory; {see at least fig7, rc712, (81)/[18:10-47] determine location of the mobile device (reads on field of view of the camera)}     
	… the predicted field of view … {see at least fig7, rc712, (81)/[18:10-47] determine location of the mobile device (reads on field of view of the camera)}
	providing the synthesized environment to the first communication device, {see at least fig12, fig13, (98)-(99)/[22:13-55}, augmented reality image (reads on synthesized image) on the mobile device}   

Jain does not disclose, however, Hou discloses:  
	… the first perspective comprising a first portion of the physical environment of the user. {see at least fig2, [0029]-[0034] first I0 image portion}    
	identifying, by the processing system, a second object according to the second output; {see at least fig3A, [0034] any word in portion I1 is a second object}   
	… the second perspective comprising a second portion of the physical environment of the user; {see at least fig2, [0029]-[0034] second I1 image portion}   
	wherein the synthesized environment is generated in accordance with the first and second perspectives of the physical environment of the user and includes a first object and the second object, … {see at least fig3A, [0034] any word in portion I0 is a first object and any word in portion I1 is a second object; fig1, rc120, [0029]-[0032] blended image (reads on synthesized environment)}    
	… the synthesized environment comprising the first portion and the second portion of the physical environment of the user; {see at least [0029]-[0032] blending the first and the second image portions}  
	wherein the synthesized environment is adapted to facilitate a rendering of a coherent presentation of the synthesized environment {see at least fig12, fig13, (98)-(99)/[22:13-55}, augmented reality image (reads on synthesized image) on the mobile device} comprising the first object and the second object {see at least fig2, [0034]-[0040] any word in I0 is a first object and any word in I1 is a second object in the blended image (reads on synthesized environment). Referring to presentation as “coherent presentation”, absent any form or structure to distinguish it from any kind of information, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.} 
	wherein the first communication device presents the synthesized environment on a display. {see at least fig12, fig13, (98)-(99)/[22:13-55}, augmented reality image (reads on synthesized image) on the mobile device}   
	wherein a first portion of the synthesized environment associated with … is generated at a first resolution, {see at least [0022] background pixels (based on the broadest reasonable interpretation (see MPEP 2111), background pixels are construed as a first resolution.)}     
	wherein a second portion of the synthesized environment outside the … is generated at a second resolution, {see at least [0022] foreground pixels (based on the broadest reasonable interpretation (see MPEP 2111), foreground pixels are construed as second resolution.)}    
	wherein the first resolution is higher than the second resolution to preserve computing resources of the first communication device; {see at least [0022] background pixels, foreground pixels (based on the broadest reasonable interpretation (see MPEP 2111), background pixels are construed as the lower resolution and foreground pixels are construed as the higher resolution.)  The claim element “to preserve the computing resources of the first communication device” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}    
	the first communication device presenting, the synthesized environment on a display, {see at least fig3, rc360, [0057] the digital image is output}    
	wherein first communication device presents the first portion of the synthesized environment at the first resolution and presents the second portion of the synthesized environment at the second resolution to preserve the computing resources of the first communication device. {see at least [0022] background pixels, foreground pixels (based on the broadest reasonable interpretation (see MPEP 2111), background pixels are construed as a first resolution and foreground pixels are construed as second resolution.) The claim element “to preserve the computing resources of the first communication device” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jain to include the elements of Hou. One would have been motivated to do so, in order to create the synthesized environment.  Furthermore, the Supreme Court has supported that use of known technique to improve similar devices (methods, or products) in the same way, or that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143 (C), (D)).  In the instant case, Jain evidently discloses generating a providing a synthesized environment. Hou is merely relied upon to illustrate the functionality of generating a synthesizing two image portions in the same or similar context.  As best understood by Examiner, since both generating a providing a synthesized environment, as well as generating a synthesizing two image portions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Jain, as well as Hou would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude1 that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Jain / Hou.

Jain, Hou does not disclose, however, Kamhi discloses:  
	… a light detection and ranging (LIDAR) sensor … {see at least fig1, rc60, [0089], [0118] LIDAR} 
	… LIDAR … {see at least fig1, rc60, [0089], [0118] LIDAR}
	wherein the synthesized environment comprises applying highlighting of the second object to indicate the second object as an obstruction; and {see at least [0173] determine an output action, such as to highlight the object or present information about the object, such as in a virtual-reality manner. The claim element “to indicate the second object as an obstruction” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jain, Hou to include the elements of Kamhi. One would have been motivated to do so, in order to attract attention to that object, which in this case it is an obstructing object.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Jain, Hou evidently discloses generating and providing a synthesized environment.  Kamhi is merely relied upon to illustrate the functionality of highlighting an object in the synthesized environment in the same or similar context.  As best understood by Examiner, since both generating and providing a synthesized environment, as well as highlighting an object in the synthesized environment are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Jain, Hou, as well as Kamhi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Jain, Hou / Kamhi. 

Jain, Hou, Kamhi does not disclose, however, Chen discloses: 
	determining a predicted trajectory based a group of locations associated with the first communication device; {see at least [0017] the system 100 can predict the future location of a user device based on location parameters associated with the device and/or the user, predict the TCP throughput for one segment of a multimedia file based on the future location of the device}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jain, Hou, Kamhi to include the elements of Chen.  One would have been motivated to do so, in order to schedule the next step.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Jain, Hou, Kamhi evidently discloses generating and providing a synthesized environment.  Chen is merely relied upon to illustrate the functionality of determining a predicted trajectory in the same or similar context.  As best understood by Examiner, since both generating and providing a synthesized environment, as well as determining a predicted trajectory are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Jain, Hou, Kamhi, as well as Chen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Jain, Hou, Kamhi / Chen.

Regarding Claim 2 – Jain, Hou, Kamhi, Chen discloses the limitations of Claims 1. Jain further discloses: comprising 
	a location sensor in communication with the processing system, the location sensor adapted to determine the group of locations associated with the first communication device, {see at least (29)/[7:1-12] geographic location, time stamp, data (reads on location sensor)}
wherein the operations further comprise: 
	identifying the user of the first communication device; and {see at least fig5, rc504, (74)/[16:62-67], authenticate user (reads on identifying user)}  

Hou further discloses: 
wherein the identifying of the second object according to the second output comprises 
identifying the second object according to the second output and the predicted trajectory of the first communication device. {see at least fig3A, [0034] any word in portion I1 is a second object}      

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jain, Hou, Kamhi, Chen to include additional elements of Hou.  One would have been motivated to do so, in order to construct the synthesized environment.  In the instant case, Jain, Hou, Kamhi, Chen evidently discloses generating and providing a synthesized environment.  Hou is merely relied upon to illustrate the additional functionality of identifying an object in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 3 – Jain, Hou, Kamhi, Chen discloses the limitations of Claim 2. Jain further discloses:  wherein the operations further comprise: 
	modifying the synthesized environment …, resulting in a modified version of the synthesized environment, {see at least (98)-(99)/[22:13-55], modifying the image}  
wherein the providing of the synthesized environment, the modified version of the synthesized environment, or the combination thereof, to the first communication device comprises 
	providing the modified version of the synthesized environment. {see at least fig12, fig13, (98)-(99)/[22:13-55}, augmented reality image (reads on synthesized image) on the mobile device}   

Chen further discloses:
	… in accordance with the predicted trajectory … {see at least [0017] route prediction, future locations predictions}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jain, Hou, Kamhi, Chen to include additional elements of Chen.  One would have been motivated to do so, in order to schedule the next step.  In the instant case, Jain, Hou, Kamhi, Chen evidently discloses generating and providing a synthesized environment.  Chen is merely relied upon to illustrate the additional functionality of a prediction in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 4 – Jain, Hou, Kamhi, Chen discloses the limitations of Claim 2. Chen further discloses:  
	wherein the predicted trajectory is based on a current viewing direction associated with the first communication device, a speed of the user, a gait of the user, a step-size of the user, or any combination thereof. {see at least [0017] route prediction, future locations predictions; [0028] user’s walking speed}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jain, Hou, Kamhi, Chen to include additional elements of Chen.  One would have been motivated to do so, in order to schedule the next step.  In the instant case, Jain, Hou, Kamhi, Chen evidently discloses generating and providing a synthesized environment.  Chen is merely relied upon to illustrate the additional functionality of a prediction in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Regarding Claims 5, 27 – Jain, Hou, Kamhi, Chen discloses the limitations of Claims 2, 26. Chen further discloses:  
	wherein the predicted trajectory is based on a first location of the first communication device at a first point in time and information in a calendar of the user indicating a second location of the user at a second point in time that is subsequent to the first point in time. {see at least [0017], [0021] predict route and future locations of user}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jain, Hou, Kamhi, Chen to include additional elements of Chen.  One would have been motivated to do so, in order to schedule the next step.  In the instant case, Jain, Hou, Kamhi, Chen evidently discloses generating and providing a synthesized environment.  Chen is merely relied upon to illustrate the additional functionality of a prediction in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 6, 22 – Jain, Hou, Kamhi, Chen discloses the limitations of Claims 1, 21. Jain further discloses:  wherein the operations further comprise: 
	identifying the user of the first communication device; {see at least fig5, rc504, (74)/[16:62-67], authenticate user (reads on identifying user)}   
	obtaining a first preference associated with the user in accordance with the identifying of the user; {see at least (57)-(58)/[12:30-13:3] scene user frequently visits (based on the broadest reasonable interpretation requirement (see MPEP 2111), reads on preference; capturing that image (reads on response to prompts); select from virtual objects (reads on response to prompts)}  
	obtaining a first configuration parameter associated with the first communication device in accordance with the identifying of the first communication device; and {see at least fig2, rc190 (49)/[11:32-36] mobile device with camera}  
	obtaining a second configuration parameter associated with a first sensor in accordance with the identifying of the first sensor, {see at least (29)/[7:1-12] geographic location, time stamp, data (reads on geographic location of camera)}  
wherein the generating of the synthesized environment is further based on a 
	processing of the first configuration parameter and the second configuration parameter in accordance with the first preference. {see at least fig12, fig13, (98)-(99)/[22:13-55}, augmented reality image (reads on synthesized image) on the mobile device}   

Regarding Claims 7, 23 – Jain, Hou, Kamhi, Chen discloses the limitations of Claims 1, 21. Jain further discloses:  wherein the operations further comprise: 
	identifying a second communication device and a user of the second communication device; {see at least (13)-(14)/[2:51-3:3], receive image from second mobile device (reads on identifying second mobile device)}  
	obtaining, from the second communication device, a third output in accordance with the identifying of the second communication device; {see at least (13)-(14)/[2:51-3:3], receive image from second mobile device (reads on identifying second mobile device)}   
	obtaining a preference associated with the user in accordance with the identifying of the user; and {see at least (57)-(58)/[12:30-13:3] scene user frequently visits (based on the broadest reasonable interpretation requirement (see MPEP 2111), reads on preference; capturing that image (reads on response to prompts); select from virtual objects (reads on response to prompts)}  
	obtaining a configuration parameter associated with the second communication device in accordance with the identifying of the second communication device, {see at least fig2, rc190 (49)/[11:32-36] mobile device with camera; (13)-(14)/[2:51-3:3], receive image from second mobile device (reads on identifying second mobile device)}   
wherein the generating of the synthesized environment is further based on a 
	processing of the third output and the configuration parameter in accordance with the preference. {see at least fig12, fig13, (98)-(99)/[22:13-55}, augmented reality image (reads on synthesized image) on the mobile device}   

Regarding Claims 8, 24 – Jain, Hou, Kamhi, Chen discloses the limitations of Claims 7, 23. Jain further discloses:  wherein the operations further comprise: 
	generating a modified version of the synthesized environment {see at least (98)-(99)/[22:13-55], modifying the image} 
wherein the providing further comprises, 
	providing the synthesized environment to the second communication device. {see at least fig12, fig13, (98)-(99)/[22:13-55}, augmented reality image (reads on synthesized image) on the mobile device}   

Regarding Claim 9 – Jain, Hou, Kamhi, Chen discloses the limitations of Claim 1. Jain further discloses:  wherein the operations further comprise: 
	identifying a second sensor; and {see at least (13)-(14)/[2:51-3:3], receive image from second mobile device (reads on identifying second mobile device)}  
	obtaining a configuration parameter associated with the second sensor in accordance with the identifying of the second sensor, {see at least (29)/[7:1-12] geographic location, time stamp, data (reads on geographic location of camera); (13)-(14)/[2:51-3:3], receive image from second mobile device (reads on identifying second mobile device)} 
wherein the generating of the synthesized environment is further based on a 
	processing of the configuration parameter. {see at least fig12, fig13, (98)-(99)/[22:13-55}, augmented reality image (reads on synthesized image) on the mobile device}  

Regarding Claim 10 – Jain, Hou, Kamhi, Chen discloses the limitations of Claim 1. Jain further discloses:  
	wherein the first communication device includes a camera, and {see at least fig2, rc190 (49)/[11:32-36] mobile device with camera}  

Hou further discloses:  
	wherein the first portion of the physical environment of the user comprises a portion of the user {see at least fig2, [0029]-[0034] first I0 image portion}     
	wherein the second portion of the physical environment of the user comprises a remainder of the user. {see at least fig2, [0029]-[0034] second I1 image portion}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jain, Hou, Kamhi, Chen to include additional elements of Hou.  One would have been motivated to do so, in order to be able to combine the two image portions of the user into a synthesized image of the user.  Furthermore, the Supreme Court has supported that use of known technique to improve similar devices (methods, or products) in the same way, or that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143 (C), (D)). In the instant case, Jain, Hou, Kamhi, Chen evidently discloses generating and providing a synthesized environment.  Hou is merely relied upon to illustrate the additional functionality of generating a synthesizing two image portions in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 13 – Jain, Hou, Kamhi, Chen discloses the limitations of Claim 1. Jain further discloses:  wherein the operations further comprise: 
	obtaining a configuration parameter associated with the first communication device, {see at least fig2, rc190 (49)/[11:32-36] mobile device with camera}    
	wherein the configuration parameter identifies a display capability of the first communication device, an audio capability of the first communication device, or a combination thereof, and {see at least [claim1] session between sending mobile device and receiving mobile device}  
wherein the generating of the synthesized environment is further based on a 
	processing of the configuration parameter. {see at least fig12, fig13, (98)-(99)/[22:13-55}, augmented reality image (reads on synthesized image) on the mobile device}

Regarding Claim 26 – Jain, Hou, Kamhi, Chen discloses the limitations of Claim 25. Chen further discloses:  
	identifying, by the processing system, a user of the first communication device {see at least fig8, [0053] identify users 811 and 813}      

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jain, Hou, Kamhi, Chen to include additional elements of Chen.  One would have been motivated to do so, in order to customize the content.  In the instant case, Jain, Hou, Kamhi, Chen evidently discloses generating and providing a synthesized environment.  Chen is merely relied upon to illustrate the additional functionality of identifying the user of a device in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jain (US 10,157,504), in view of Hou et al (US 2013/0223758), in further view of Kamhi et al (US 2017/0329329), in further view of Chen et al (US 2015/0106312), in further view of Gummadi et al (US 2018/0191435).  
Regarding Claim 11 – Jain, Hou, Kamhi, Chen discloses the limitations of Claim 10. Jain further discloses:  wherein the operations further comprise: 
	obtaining a configuration parameter associated with the camera, {see at least (29)/[7:1-12] geographic location, time stamp, data (reads on geographic location of camera)}    
wherein the generating of the synthesized environment is further based on a 
	processing of the configuration parameter. {see at least fig12, fig13, (98)-(99)/[22:13-55}, augmented reality image (reads on synthesized image) on the mobile device} 

Jain, Hou, Kamhi, Chen does not disclose, however, Gummadi discloses:  
	wherein the configuration parameter comprises a resolution of the camera, a depth of the camera, a perspective of the camera, a bit rate associated with the camera, a refresh rate associated with the camera, or any combination thereof, and {see at least [0005] camera of mobile device, low resolution, high resolution}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jain, Hou, Kamhi, Chen to include the elements of Gummadi.  One would have been motivated to do so, in order to format the message properly.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Jain, Hou, Kamhi, Chen evidently discloses generating and providing a synthesized environment.  Gummadi is merely relied upon to illustrate the functionality of camera resolution in the same or similar context.  As best understood by Examiner, since both generating and providing a synthesized environment, as well as camera resolution are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Jain, Hou, Kamhi, Chen, as well as Gummadi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Jain, Hou, Kamhi, Chen / Gummadi.  


Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jain (US 10,157,504), in view of Hou et al (US 2013/0223758), in further view of Kamhi et al (US 2017/0329329), in further view of Chen et al (US 2015/0106312), in further view of Chow et al (US 2010/0178864).  
Regarding Claim 12 – Jain, Hou, Kamhi, Chen discloses the limitations of Claim 1. Jain further discloses:  wherein the operations further comprise: 
	obtaining a configuration parameter associated with the first communication device, {see at least fig2, rc190 (49)/[11:32-36] mobile device with camera}  
wherein the generating of the synthesized environment is further based on a 
	processing of the configuration parameter. {see at least fig12, fig13, (98)-(99)/[22:13-55}, augmented reality image (reads on synthesized image) on the mobile device}   

Jain, Hou, Kamhi, Chen does not disclose, however, Chow discloses:  
	wherein the configuration parameter is associated with a communication session between the first communication device and a second communication device, and {see at least [claim1] session between sending mobile device and receiving mobile device}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Jain, Hou, Kamhi, Chen to include the elements of Chow.  One would have been motivated to do so, in order to make the communicatively connect the two mobile devices.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Jain, Hou, Kamhi, Chen evidently discloses generating and providing a synthesized environment.  Chow is merely relied upon to illustrate the functionality of communication session between two mobile devices in the same or similar context.  As best understood by Examiner, since both generating and providing a synthesized environment, as well as communication session between two mobile devices are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Jain, Hou, Kamhi, Chen, as well as Chow would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Jain, Hou, Kamhi, Chen / Chow.    



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20180345129 A1		US-PGPUB	119	Display virtual objects within predefined geofence or receiving of unique code from closest beacon	Rathod; Yogesh
US 20200327670 A1		US-PGPUB	66	System for Remote Medical Imaging using Two Conventional Smart Mobile Devices and/or Augmented Reality (AR)	Connor; Robert A.
US 20150279103 A1		US-PGPUB	23	DETERMINATION OF MOBILE DISPLAY POSITION AND ORIENTATION USING MICROPOWER IMPULSE RADAR	Naegle; Nathaniel D. et al.
US 20110007086 A1		US-PGPUB	14	METHOD AND APPARATUS FOR VIRTUAL OBJECT BASED IMAGE PROCESSING	KIM; Hee Woon et al.
US 10376777 B2		USPAT	30	Information processor, control method of information processor, program, and information storage medium	Shiina; Hiroshi et al.
US 20110219339 A1		US-PGPUB	33	System and Method for Visualizing Virtual Objects on a Mobile Device	Densham; Gilray
US 20160321551 A1		US-PGPUB	32	Semantic Locations Prediction	Priness; Ido et al.
US 20150154868 A1		US-PGPUB	15	INTELLIGENT STATE DETERMINATION	Neuner; Tomer et al.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “These amendments serve to distinguish the claimed invention from merely commercial activity and to integrate the claimed elements into a practical application of generating only a portion of the synthesized environment associated with the predicted field of view at a higher resolution to solve the problem of conserving processing resources of the first communication device when presenting the synthesized environment.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office action concludes at Step2A Prong One: 
Claim 1, (which is repeated in Claims 21, 25) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating a synthesized environment; providing the synthesized environment to the first communication device. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“by a processing system including a processor and from the first communication device,”). That is, the drafted process is comparable to business relationships process, i.e. a process aimed at providing, to user mobile devices, content in form of a synthesized environment. If a claim limitation, under its broadest reasonable interpretation, covers business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.  

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. 

Nevertheless, Jain discloses: 
	determining a predicted field of view associated with the first communication device based on the predicted trajectory; {see at least fig7, rc712, (81)/[18:10-47] determine location of the mobile device (reads on field of view of the camera)}     

	Furthermore, Hou discloses: 
wherein a second portion of the synthesized environment outside the … is generated at a second resolution, {see at least [0022] foreground pixels (based on the broadest reasonable interpretation (see MPEP 2111), foreground pixels are construed as second resolution.)}    
	wherein the first resolution is higher than the second resolution to preserve computing resources of the first communication device; {see at least [0022] background pixels, foreground pixels (based on the broadest reasonable interpretation (see MPEP 2111), background pixels are construed as the lower resolution and foreground pixels are construed as the higher resolution.)  The claim element “to preserve the computing resources of the first communication device” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}    
	the first communication device presenting, the synthesized environment on a display, {see at least fig3, rc360, [0057] the digital image is output}    
	wherein first communication device presents the first portion of the synthesized environment at the first resolution and presents the second portion of the synthesized environment at the second resolution to preserve the computing resources of the first communication device. {see at least [0022] background pixels, foreground pixels (based on the broadest reasonable interpretation (see MPEP 2111), background pixels are construed as a first resolution and foreground pixels are construed as second resolution.) The claim element “to preserve the computing resources of the first communication device” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}
wherein the identifying of the second object according to the second output comprises 
identifying the second object according to the second output and the predicted trajectory of the first communication device. {see at least fig3A, [0034] any word in portion I1 is a second object}      

	Furthermore, Kamhi discloses:  
	… a light detection and ranging (LIDAR) sensor … {see at least fig1, rc60, [0089], [0118] LIDAR} 
	… LIDAR … {see at least fig1, rc60, [0089], [0118] LIDAR}

	Furthermore, Chen discloses: 
	determining a predicted trajectory based a group of locations associated with the first communication device; {see at least [0017] the system 100 can predict the future location of a user device based on location parameters associated with the device and/or the user, predict the TCP throughput for one segment of a multimedia file based on the future location of the device}     
	… in accordance with the predicted trajectory … {see at least [0017] route prediction, future locations predictions}   
	identifying, by the processing system, a user of the first communication device {see at least fig8, [0053] identify users 811 and 813}      

	Therefore, Jain, Hou, Kamhi, Chen discloses the amended claim limitations. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622